Case: 16-14839   Date Filed: 07/11/2017   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-14839
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:15-cr-00120-SCJ-JFK-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


STEFON CLARK,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (July 11, 2017)

Before TJOFLAT, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-14839     Date Filed: 07/11/2017    Page: 2 of 7


      Stefon Clark appeals his 41-month total sentence imposed after he pleaded

guilty to conspiracy to commit bank fraud and 7 counts of bank fraud. He argues

that the district court clearly erred by applying a 14-level sentence enhancement

based on the loss amount, because its determination of the loss amount was not

supported by reliable and specific evidence. He further argues that he should have

only been held accountable for the losses attributable to his own actions and that

the loss amount should have been based on the amount actually withdrawn, not the

face value of the fraudulent checks deposited in the scheme. He also argues that

the district court clearly erred by applying a four-level leadership-role

enhancement because he did not exercise authority over the other people in the

conspiracy. Upon review of the record and the parties’ briefs, we affirm.

                                          I.

      We review a district court’s determination of a loss amount for clear error.

United States v. Campbell, 765 F.3d 1291, 1301 (11th Cir. 2014). Because the

sentencing judge is in a unique position to assess the evidence and estimate the

loss, the court’s loss determination is entitled to appropriate deference. U.S.S.G.

§ 2B1.1, comment. (n.3(C)).

      A 14-level sentence enhancement applies to theft crimes where the loss is

more than $550,000 but not more than $1,500,000. U.S.S.G. § 2B1.1(b)(1). Loss

is the greater of actual loss or intended loss. Id. § 2B1.1, comment. (n.3(A)).


                                           2
                Case: 16-14839    Date Filed: 07/11/2017   Page: 3 of 7


Intended loss includes intended pecuniary harm that would have been impossible

or unlikely to occur. Id. § 2B1.1, comment. (n.3(A)(ii)). The court need only

make a reasonable estimate of the loss. Id. § 2B1.1, comment. (n.3(C)). Loss can

include reasonably foreseeable losses caused by co-conspirators. Campbell, 765

F.3d at 1302.

      The government must prove the facts underlying a proposed sentence by a

preponderance of the evidence and must support its loss calculation with reliable

and specific evidence. Id. at 1304. However, this requirement does not demand

that the government and the court sift through years of bank records and receipts to

ascertain itemized proof of every single transaction that is a loss to the victim. Id.

We have concluded that a district court’s loss-amount determination was based on

reliable and specific evidence where it was based on a spreadsheet identifying

fraudulent transactions prepared by the government and testimony from a law-

enforcement agent explaining how the spreadsheet was created. United States v.

Cobb, 842 F.3d 1213, 1219 (11th Cir. 2016).

      In a similar scheme, we held that a sentencing court did not clearly err by

relying on the total amount of the fraudulent checks deposited to determine the

intended loss amount, even though the whole amount was not withdrawn. United

States v. Chukwura, 5 F.3d 1420, 1425 (11th Cir. 1993).




                                           3
              Case: 16-14839     Date Filed: 07/11/2017    Page: 4 of 7


      Here, the district court did not clearly err by determining that the 14-level

enhancement applied. The district court did not clearly err by finding that the

intended loss amount was $1,172,191.91, because the total amount deposited was

the appropriate measure of intended loss. Chukwura, 5 F.3d at 1425. The

government met its burden of proving the loss amount by reliable and specific

evidence by presenting the loss spreadsheets from the three banks and Ryskoski’s

detailed testimony that showed how the banks linked each transaction listed on the

spreadsheet to either Clark, Curry, or Johnson by identifying accounts from which

they had written fraudulent checks. Cobb, 842 F.3d at 1219. The district court

correctly held Clark accountable for the loss amounts attributable to his co-

conspirators, because even if he was unaware of specific transactions, it was

reasonably foreseeable that they would carry out their own transactions after Clark

showed them how to do it. Campbell, 765 F.3d at 1302. The district court

therefore did not clearly err by applying a 14-level enhancement under U.S.S.G.

§ 2B1.1(b)(1).

                                         II.

      We review a district court’s determination that a defendant is subject to a

§ 3B1.1 role enhancement as an organizer or leader for clear error. United States

v. Martinez, 584 F.3d 1022, 1025 (11th Cir. 2009).




                                          4
               Case: 16-14839     Date Filed: 07/11/2017    Page: 5 of 7


      A district court must increase a defendant’s offense level by four levels if the

defendant was an organizer or leader of a criminal activity that involved five or

more participants or was otherwise extensive. Id.; U.S.S.G. § 3B1.1(a). We

consider seven explanatory factors listed in the Application Notes to evaluate a

leadership role: (1) exercise of decision-making authority; (2) the nature of

participation in the commission of the offense; (3) the recruitment of accomplices;

(4) the claimed right to a larger share of the fruits of the crime; (5) the degree of

participation in planning or organizing the offense; (6) the nature and scope of the

illegal activity; and (7) the degree of control and authority exercised over others.

Martinez, 584 F.3d at 1026; U.S.S.G. § 3B1.1, comment. (n.4). Not all of the

factors need to be present in any one case, but the enhancement requires the

exercise of at least some authority and the exertion of some degree of control,

influence, or leadership. Martinez, 584 F.3d at 1026.

      We have held that a district court did not clearly err by finding that a college

student who had developed a plan to fraudulently change his grades and those of

his sister and friends was a leader or organizer of the criminal activity. United

States v. Barrington, 648 F.3d 1178, 1200 (11th Cir. 2011) (analyzing an

enhancement under § 3B1.1(c) based on the district court’s finding that the

defendant played a leadership role). Although that case involved a group of

students conducting a loosely coordinated offense without a hierarchy, in which no


                                           5
              Case: 16-14839     Date Filed: 07/11/2017    Page: 6 of 7


student worked for another or acted as a person subject to the orders of others, we

stated that evidence that the defendant developed the plan, solicited co-

conspirators, instructed co-conspirators on how to carry out the plan, and

convinced a co-conspirator to continue with the plan supported the finding that he

was a leader. Id.

      We must give due regard to the opportunity of the district court to judge the

credibility of the witnesses. United States v. Jenkins, 901 F.2d 1075, 1083 (11th

Cir. 1990). A district court may rely on reliable hearsay evidence to support a role

enhancement. United States v. Gordon, 231 F.3d 750, 759 (11th Cir. 2000).

      Here, the district court did not clearly err by finding that Clark was a leader

or organizer of the conspiracy. The district court did not err by relying in part on

Ryskoski’s testimony about Curry’s hearsay statements, which may be considered

in a sentencing hearing. Gordon, 231 F.3d at 759. Though not all of the factors

supported a four-level leadership role enhancement, the evidence overall supported

the district court’s finding that Clark exercised some authority and exerted some

degree of control, influence, and leadership. Martinez, 584 F.3d at 1026. Clark’s

argument that the three co-conspirators were equal participants, without a

hierarchy, does not mean that he was not a leader or organizer. Ryskoski’s

testimony and Clark’s admissions showed that Clark taught the other co-

conspirators how to carry out the scheme and gave specific instructions to them.


                                          6
              Case: 16-14839     Date Filed: 07/11/2017    Page: 7 of 7


Barrington, 648 F.3d at 1200. Though Clark argues that Ryskoski’s testimony was

unsubstantiated, the district court apparently found him credible, and we must give

due regard to the district court’s opportunity to assess his credibility. Jenkins, 901

F.2d at 1083. The district court therefore did not clearly err by applying the four-

level enhancement.

      AFFIRMED.




                                           7